Citation Nr: 1711857	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  10-20 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a neck disability, to include degenerative disc disease (DDD) and osteoarthritis of the cervical spine.

2.  Entitlement to service connection for a bilateral leg disability, to include as secondary to a neck disability.

3.  Entitlement to service connection for a bilateral shoulder disability, to include as secondary to a neck disability. 

4.  Entitlement to a compensable disability rating for residuals of the removal of a cyst from the right wrist (right wrist disability), including a scar, prior to October 15, 2008, and a disability rating in excess of 10 percent thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to November 1964.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office.  

In January 2015, the Board denied the issues on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court remanded the issues back to the Board for action consistent with the terms of the JMR.  In October 2015 and June 2016, the Board remanded the issues to the Agency of Original Jurisdiction for further development.  


FINDINGS OF FACT

1.  The probative, competent evidence is against a finding that the Veteran has a neck disability related to his active duty service.  

2.  The probative, competent evidence is against a finding that the Veteran has a bilateral shoulder disability related to his active duty service or caused or aggravated by service-connected disability. 

3.  The probative, competent evidence is against a finding that the Veteran has a bilateral leg disability related to his active duty service or caused or aggravated by service-connected disability. 

4.  Throughout the period on appeal, the Veteran's right wrist scar was painful, but was not unstable, deep, or more than 6 square inches in area.

5.  Throughout the period on appeal, the Veteran's right wrist disability was manifested by painful motion and, at worst, dorsiflexion to 0 degrees and palmar flexion to 5 degrees, with no signs of ankylosis or neurological abnormalities. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neck disability, to include DDD of the cervical spine and osteoarthritis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).

2.  The criteria for service for a bilateral leg disability, to include as secondary to a neck disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§ 3.303, 3.310 (2016).

3.  The criteria for service connection for a bilateral shoulder disability, to include as secondary to a neck disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303, 3.310.

4.  The criteria for a disability rating in excess of 10 percent for a right wrist scar have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008); 38 C.F.R. §§ 4.3, 4.118, Diagnostic Code 7804 (2016). 

5.  The criteria for a disability rating of 10 percent, but no higher, for a right wrist disability manifested by limitation of motion have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5215 (2016). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify was satisfied by October 2008, November 2008, and December 2013 letters.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  Service treatment records are on file, as are various post-service medical records, lay evidence, and VA examination reports.  Attempts were made to obtain records from the Social Security Administration (SSA), but in April 2014 the SSA National Records Center responded that no records existed for the Veteran and that further efforts to obtain them would be futile.  The Veteran was notified and provided with the opportunity to submit any SSA records in his possession.  Furthermore, the Veteran underwent VA examinations, and the VA examiners reviewed the medical evidence and lay statements and performed physical examinations.  Taken together, the examination reports and other evidence of record provide sufficient information to decide the issues on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  

Additionally, the Board finds compliance with the October 2015 and June 2016 remand directives.  Examinations and opinions were obtained and treatment records associated with the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998).  

After a careful review of the claims file, the Board finds that all necessary development has been accomplished, and there has been no allegation that there are any deficiencies in the notice or assistance provided in this case.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4. Vet. App. 384, 394 (1993).  


II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	A.  Service Connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran asserts that he incurred a neck disability during his period of active duty service, and that he now suffers from bilateral leg and shoulder disabilities secondary to his neck disability.

Preliminarily, the Board notes that the record reflects a diagnosis of DDD of the cervical spine and osteoarthritis during the pendency of the appeal.  Additionally, a review of the Veteran's service treatment records indicates that he was treated for a sore and stiff neck during service.  The Veteran further asserts that, during service, a military clinician would put the Veteran's neck in traction for several minutes, and then turn his neck to the left and right until it cracked.  As such, the Board finds that a current disability and in-service injury have been established for purposes of determining service connection.  Accordingly, the remaining question for resolution with respect to the Veteran's neck disability is whether it is related to his in-service injury.  

The Veteran underwent VA examination in connection with his neck, shoulder, and leg claims in July 2014; however, because the examiner incorrectly stated that the Veteran did not complain of neck pain after service until 1986, addendum opinions were obtained from the same examiner in January and June 2016.  While the January 2016 opinion again relied on the inaccurate premise that the Veteran did not complain of neck pain until 1986, the June 2016 opinion properly accounted for all post-service complaints.  In that regard, in the June 2016 opinion, the examiner provided a very thorough review of the Veteran's medical history and noted that, in service, the Veteran complained of a stiff neck in February 1963 and a sore neck in September 1964.  X-rays performed in February 1963 demonstrated some straining of the normal cervical lordotic curvature, but the disc spaces were preserved and there was no loss of vertebral body stature or encroachment upon the intervertebral foramina.  In September 1964, the Veteran was diagnosed with moderate spasm and given intravenous medication with dramatic results.  Prevertebral soft tissues were not remarkable.  The examiner further addressed a May 1977 medical record which indicated that the Veteran reported the onset of pain in the lower back region radiating upwards to the neck with a 65 percent restriction of neck and trunk motion since January 1975.  The clinical impression at the time was lumbosacral strain and anxiety neurosis.  The examiner noted that, upon VA neurological examination in August 1988, the Veteran complained of a stiff neck but denied any specific injury.  The clinical impression at that time was pain and limitation to motion of the neck, possibly due to cervical degenerative arthritis, but it was noted that the Veteran did not appear to be making a full voluntary effort during the examination.  The examiner went on to state that a March 1997 x-ray of the cervical spine demonstrated normal vertebral height with a narrowing of the disc space at C5-C6, with an impression of DDD.  Magnetic resonance imaging conducted in January 2009 and March 2011 revealed degenerative changes.

Following review of the above-stated medical evidence, the examiner ultimately diagnosed cervical DDD and mild osteoarthritis and opined that this condition was not caused by or the result of the Veteran's active service.  In support of the opinion, the examiner stated that it was abundantly clear from the radiological evidence of record that the condition did not exist in service but, rather, developed over time in the normal process of aging.  The examiner noted that there was no evidence of any demonstrable musculoskeletal or neurological diagnoses in service, and further opined that there was no anatomic or physiological nexus with which to connect the Veteran's in-service neck complaints and his current DDD and osteoarthritis.  

Treatment records throughout the period on appeal reflect complaints of neck pain.  In December 2012, a VA physician noted that it was possible that the Veteran's current neck symptoms were related to his neck pain during active duty, but that the long asymptomatic period made it difficult to conclude that the symptoms are related with certainty.  

The Board acknowledges that the Veteran is competent to describe events that occurred during military service and his symptoms.  See Barr, 21 Vet. App. 303 (holding that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  In that regard, the Veteran has reported experiencing neck pain since service.  However, the Veteran is not shown to possess any medical expertise; thus, his opinion as to the existence of any particular neck disability or as to the etiology of DDD or osteoarthritis is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current neck disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").

In this case, the most probative medical opinions of record to address a relationship between events or injuries in service and the Veteran's current neck disabilities are those of the VA examiner, which are negative to the Veteran's claim.  As previously stated, after reviewing the claims file, including the Veteran's medical history, and examining the Veteran, the examiner ultimately opined that the Veteran's current neck disability was unrelated to his in-service complaints.  The Board is cognizant of the December 2012 statement by a VA physician that it is possible that the Veteran's neck symptoms are related to his in-service neck pain, but ultimately affords the opinions of the VA examiner more probative weight as, unlike the December 2012 statement, they are not speculative in nature and provide thorough rationale for the opinions stated.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion).  

Ultimately, it is the responsibility of the claimant to present and support a claim   for benefits under the laws administered by VA.  38 U.S.C.A. § 5107(a).  Here, the most probative evidence of record does not link the Veteran's current neck disability to his military service.  Further, there was no evidence of arthritis within one year of the Veteran's discharge from service to warrant presuming it was incurred in service; the first indication in the record of a possible arthritis diagnosis is from 1988.  See 38 C.F.R. § 3.309(a).  As there is no competent evidence establishing arthritis in service or for many years thereafter, and no medical opinion linking the current disability to service, the Board finds that the preponderance of the evidence is against the claim for service connection for a neck disability.

With respect to the claims for entitlement to service connection for bilateral shoulder and leg disabilities, the Veteran has not alleged, nor does the record suggest, that any such disabilities are directly related to the Veteran's active duty.  Rather, the Veteran contends that such disabilities are related to the neck disability.  In that regard, as the Board denies entitlement to service connection for a neck disability herein, service connection cannot be granted for any condition as secondary to a neck disability.  See 38 C.F.R. § 3.310.  Furthermore, the VA examiner opined that the Veteran did not have any current bilateral upper or lower extremity disability related to his service.  In that regard, the record does not reflect a diagnosis of any shoulder or leg disability at any time during the pendency of the appeal, with the exception of pain and possible neurological symptoms related to the Veteran's neck disability.  Pain, alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims for service connection for neck, leg, and shoulder disabilities.  As such, that doctrine is not applicable in the instant appeal, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.

	B.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.
§ 1155; 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal exertion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59 (2016).  In that regard, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran's right wrist disability, resulting from a ganglionectomy or cyst removal, is currently rated as noncompensable prior to October 15, 2008, and as 10 percent disabling thereafter based on a scar.  A separate rating based on limitation of motion has not been assigned.

As a preliminary matter, in the year prior to October 15, 2008, when the Veteran filed his claim for an increased disability rating, there is no medical or lay evidence indicating a worsening of his right wrist disability.  Therefore, a higher evaluation prior to the date of the claim is not warranted.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(o)(2) (2016).

Effective October 23, 2008, VA revised the criteria for the evaluation of scars to allow for separate evaluations for scars that are both disfiguring and painful.  73 Fed. Reg. 54,710-12 (Sept. 23, 2008).  The implementing regulation for the new rating criteria provides that these revisions apply only to applications for benefits received by VA on or after October 23, 2008.  VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  Here, as the Veteran's claim was received by VA on October 15, 2008, the Board must consider both the old and new regulations.

Prior to October 23, 2008, scars (other than those involving the head, face, or neck) that are deep or that cause limited motion warranted a 10 percent rating for an area or areas exceeding 6 square inches (39 sq. cm.).  A 20 percent rating was warranted for an area or areas of such scars exceeding 12 square inches (77 sq.cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, were separately rated and combined in accordance with 38 C.F.R. § 4.25 (2008).  
38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1) (2008).  A deep scar was one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2) (2008).  A 10 percent rating was also warranted for scars (other than those on the head, face, or neck) that were superficial and that did not cause limited motion, provided that they covered an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  A 10 percent rating was warranted for scars which were superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  An unstable scar was one where, for any reason, there was frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  A 10 percent rating was warranted for a superficial scar which was painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Other scars were rated based on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

Under the newer criteria, Diagnostic Code 7804 pertains to evaluation of scars that are unstable or painful, with the assignment of a 10 percent rating for one or two such scars, a 20 percent rating for three or four scars, and a 30 percent rating for five or more scars.  Note 1 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 provides that where one or more scars are both unstable and painful, 10 percent should be added to the evaluation that is based on the total number of unstable or painful scars.  Note 3 states that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under 7804 when applicable.  38 C.F.R. § 4.118 (2016).

Diagnostic Codes 7801 and 7802 continue to provide for assignment of disability evaluations on the basis of surface area of the affected scars.  The revised Diagnostic Code 7805 applies to other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804.  A rating is to be assigned on the basis of any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under another appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2016).

While the Veteran is not currently assigned an additional disability rating, disabilities of the wrist resulting in limitation of motion may also be rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5214 and 5215.  The Board notes that the Veteran is right-hand dominant and, as such, his right wrist is considered the major joint for rating purposes.  Diagnostic Code 5214 provides for a 30 percent disability rating with favorable ankylosis in 20 to 30 degrees of dorsiflexion, a 40 percent disability for ankylosis in any other positions, except favorable, and a 50 percent disability rating for unfavorable ankylosis in any degree of palmar flexion or with ulnar or radial deviation.  Diagnostic Code 5215 provides for a maximum 10 percent disability rating for dorsiflexion to less than 15 degrees or palmar flexion limited in line with the forearm.  

The Veteran first underwent VA examination in connection with this claim in December 2008.  The examiner noted that the Veteran had a limited range of motion to the right wrist, but that specific ranges of motion could not be assessed due to severe pain.  The Veteran complained of severe pain daily, including pain with motion, which he rated as a ten on a scale of one to ten.  Diagnostic imaging revealed no fracture and normal alignment, with mild arthrosis of the first carpometacarpal joint.  Skin symptoms included edema, tenderness upon palpation, and redness.  The Veteran reported that he wore a right wrist splint daily with removal at night and use of a heating pad for comfort.  The right wrist scar was noted to be one centimeter in width and five centimeters in length, and was tender on palpation with adherence to underlying tissue.  The scar was noted to result in limitation of motion or loss of function, but there was no underlying soft tissue damage, skin ulceration, or breakdown over the scar.  

The Veteran next underwent VA examination in July 2014.  The Veteran complained of intermittent right wrist pain, as well as weakness which frequently resulted in him dropping objects he had been holding.  The Veteran reported that flare-ups impacted the function of his wrist, particularly when in cold or rainy weather.  Range of motion testing revealed palmar flexion to 5 degrees and dorsiflexion to 0 degrees with the same results upon repetitive-use testing, but the examiner noted that there was no objective evidence of painful motion.  The examiner further stated that the Veteran merely grunted when asked to flex his right wrist and demonstrated minimal effort; that is, the Veteran resisted movement without any objective evidence of pain.  There was no significant radiologically-demonstrated pathology.  The examiner opined that the Veteran would have functional loss or impairment due to less movement than normal and weakened movement, but went on to opine that pain, weakness, fatigability, and incoordination would not significantly limit functional ability during flare-ups or when the joint was used repeatedly over a period of time.  Muscle strength testing revealed active movement against gravity, and there was no ankylosis.  The Veteran's scar was not painful, unstable, or of a total area greater than six square inches.  

The Veteran most recently underwent VA examination in December 2015, in particular to address his complaints of right wrist numbness and tingling and whether such complaints were related to neurological abnormalities.  The Veteran complained of a "pins and needles" sensation and numbness to the right wrist, as well as weakness.  The Veteran again reported that his right wrist pain increased with cold or wet weather, and that he had difficulty holding things in his right hand.  Range of motion testing revealed palmar flexion, dorsiflexion, ulnar deviation, and radial deviation to 10 degrees each with no additional loss on repetitive-use testing; however, the examiner noted that the Veteran's range of motion was limited by his performance.  The examiner stated that the range of motion itself and pain would not cause functional loss.  There was no evidence of pain with weightbearing, but the Veteran's wrist was exquisitely tender to any palpation on the palmar or dorsal side.  The examiner reported that the examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss with repetitive use over time and flare-ups, and that he was not able to say without resorting to mere speculation whether pain, weakness, fatigability, or incoordination would significantly limit functional ability with repeated use over a period of time or with flare-ups.  Muscle strength testing revealed active movement against some resistance, indicating a reduction in muscle strength.  The Veteran occasionally wore a right wrist brace.  The examiner opined that there was no evidence of ankylosis or of any neurological abnormalities.  The examiner further opined that there was no medical nexus for a ganglionectomy to cause decreased range of motion or right wrist pain.  The right wrist scar was not painful, unstable, or of a total area greater than six square inches. 

Throughout the period on appeal, treatment records and lay statements reflect that the Veteran complained of right wrist pain, weakness, numbness, and tingling.  In particular, he stated that he sometimes had difficulty holding objects in his right hand.  

Upon review, the Board finds, resolving the benefit of the doubt in favor of the Veteran, that an additional disability rating of 10 percent, but no higher, is warranted under Diagnostic Code 5215 for limitation of motion of the wrist.  In that regard, while the Veteran has been noted by examiners to demonstrate minimal effort on range of motion testing, he has complained of painful motion of the wrist throughout the period on appeal.  Additionally, although range of motion testing has been noted to be of limited value by examiners, it has shown dorsiflexion to less than 15 degrees.  Accordingly, affording the Veteran the benefit of the doubt, the Board finds a 10 percent rating is warranted throughout the period on appeal.  A higher rating, however, is not warranted.  In that regard, 10 percent is the highest schedular rating available for limitation of motion of the wrist without ankylosis and the evidence does not demonstrate favorable or unfavorable ankylosis of the wrist at any time during the pendency of the appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214.  Additionally, no neurological abnormalities were found upon examination.  

With respect to the Veteran's right wrist scar, the Board finds that a disability rating in excess of 10 percent is not warranted at any point during the period on appeal.  For the time period prior to October 23, 2008, only the older rating criteria described above apply.  There is no evidence of record regarding the Veteran's scar for the specific period from the filing of his claim on October 15, 2008, through October 22, 2008, but he has been assigned a 10 percent rating for that time period based on pain, and the evidence following that period does not reflect that the scar was ever unstable, deep, or greater than 6 square inches in area.  On and after October 23, 2008, the new rating criteria apply, unless the old rating criteria are more favorable to the Veteran.  The Veteran reported experiencing pain in the scar at times, but at no time during the pendency of the appeal was the Veteran's scar noted to be unstable or deep, or to cover an area of 6 square inches or more.  The scar was noted to cause limitation of motion in December 2008; in that regard, a separate rating has been assigned based on limitation of motion as discussed above.  Accordingly, the Board finds that while the Veteran meets the criteria for a 10 percent disability rating for one painful scar under the old and new versions of Diagnostic Code 7804, he does not meet the criteria for higher disability rating at any time under either version of the Diagnostic Code, as the scar was not shown to be unstable, deep, or greater than 6 square inches in area.  Accordingly, a disability rating in excess of 10 percent for a right wrist scar is not warranted at any time during the period on appeal.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 53-56.  

The Board is cognizant of the holdings of the Court that, to be adequate, a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  In addition, assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206; see also Mitchell, 25 Vet. App. at 44.   

In this case, the Board finds the examinations of record adequate for rating purposes and that a higher disability rating is not warranted based on limitation of motion of the wrist even when considering the functional effects of pain, to include during flare-ups and after repetitive use.  At the examinations, the Veteran was asked about pain, flare-ups, and functional limitations, and relevant testing was performed by the examiner.  The reports do not suggest that the findings on examination, in terms of range of motion, would change to the degree required for a higher rating during a flare-up, after repetitive use, due to pain, or with weight bearing, nor does any other evidence of record, to include the Veteran's lay statements, particularly when the Board takes into account the statements of the examiners that the Veteran demonstrated little effort upon examination.  In that regard, the maximum rating for a wrist disability based on limitation of range of motion has been awarded throughout the period on appeal.  The only way to attain a higher schedular rating is to demonstrate ankylosis of the wrist, which has not been shown at any time during the period on appeal.  As such, further examination or opinion is unnecessary and a higher disability rating is not warranted.  

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath, 1 Vet. App. 589.  As noted above, while the Veteran complained of numbness and tingling in the wrist, no neurological abnormality was indicated.  The opinion of the VA examiner that the Veteran does not have a neurological disability of the wrist is afforded more probative weight than any assertion by the Veteran otherwise as the examiner is a medical professional who conducted an examination for the purpose of identifying disability; the examiner also considered the medical history as well as the complaints relayed by the Veteran.  The scar was noted to cause limitation of motion in December 2008, and an additional limitation of motion rating is assigned herein.  The Board finds there are no other symptoms which should be addressed by a separately-assigned disability rating.  

The Board has also considered whether the Veteran's right wrist disability presented an exceptional or unusual disability picture at any time during the period on appeal so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As noted, the right wrist disabilities manifested primarily in pain, limitation of motion, numbness, and weakness.  

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; incoordination; pain on movement; swelling; deformity; instability of station; and weight bearing.  38 C.F.R. §§ 4.45, 4.59.  While the Veteran complained of pain (including painful flare ups), limited range of motion, weakness, and numbness, such complaints are reasonably contemplated by the rating criteria and the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59.  Pain and limitation of motion are specifically noted in the rating criteria, the rating criteria also allow for any associated objective neurological abnormality to receive a separate rating, and weakness is specifically noted as a consideration for joint disabilities in 38 C.F.R. § 4.40 and § 4.59.

The Board acknowledges that the Veteran reported using a right wrist brace.  Although the use of a brace is not contemplated under the rating criteria, the symptoms corrected or alleviated by the use of the brace are addressed.  In fact, the Veteran's medical treatment records and VA examinations describe the level of his disability when he is not using a brace and, as noted above, those symptoms are contemplated under the ratings criteria.  See Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun, 22 Vet. App. at 115.  As such, the Board concludes that referral for extraschedular consideration is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), an extraschedular rating based upon the combined effect of multiple conditions may be awarded in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the evidence of record, including lay statements, does not indicate any effect caused by the Veteran's right wrist disability and any other service-connected disabilities that is not already specifically contemplated by the individually assigned ratings.  As such, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").

As a final matter, the Veteran does not contend and the record does not suggest that he is unemployable due to his right wrist disabilities.  Accordingly, a claim for a total disability rating based on unemployability due to the right wrist disabilities has not been raised and no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is necessary.


ORDER

Entitlement to service connection for a neck disability, to include DDD of the cervical spine and osteoarthritis, is denied.

Entitlement to service connection for a bilateral shoulder disability, to include as secondary to a neck disability, is denied.

Entitlement to service connection for a bilateral leg disability, to include as secondary to a neck disability, is denied.

Entitlement to a disability rating in excess of 10 percent for a right wrist scar is denied.

Entitlement to a 10 percent disability rating, but no higher, for a right wrist disability on the basis of limitation of motion, is granted.  


____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


